 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TODD A. PICKLES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                         CASE NO. 2:17-CR-115 TLN

11                                Plaintiff,           ORDER VACATING TRIAL DATE

12                         v.

13   PATRICK SLAVIN,

14                                Defendant.

15

16          This matter was set for trial to commence November 28, 2018. On October 25, 2018, the parties

17 appeared before the Court for a trial confirmation hearing. On the motion of counsel for the defendant,

18 the Court ordered defendant Patrick Slavin transferred to the custody of the Attorney General for

19 purposes of an evaluation for his competency to stand trial pursuant to 18 U.S.C. § 4241 based upon the

20 representation of defense counsel that there was reasonable cause to believe that the defendant may be

21 presently suffering from a mental disease or defect that rendered him incompetent. The Court set the

22 matter for a competency hearing on January 10, 2019 at 9:30. Time was excluded pursuant to 18 U.S.C.

23 § 3161(h)(1)(A). Consequently, the Court hereby VACATES the trial date set for November 28, 2018.

24          IT IS SO ORDRED.

25

26 Dated: October 30, 2018
27

28                                                   Troy L. Nunley
                                                     United States District Judge
      ORDER VACATING TRIAL DATE                        1
30
